14
1-5
_16
17
13
'1--9
20
21
;22
23
24

25

 

Anton Ewing

3077 B Clairemont Drive #372
San Diego, CA 92117

(6.19) 719-9640
anton@ant'onewing.com

Plaintiff in Pro Per

Anto'n Ewing, an individu_al,
Plainf_ciff`_,_
vs.

DirecTV, LLC, a Californ-ia limited
__Liability Company;

34 Comm_unications, LLC, a Texas
Limited Liability Company;

Defendants.

 

 

 

Case 3:19-cV-00018-DI\/|S-AGS Dogumentl Filed'Ol/O4/19 Page|D.l Pagelof 36

 

FlLED

` Jan 04 2019

CLERK, U.S. DlSTRlCT COURT
SOUTHERN D!S'¥RlCT OF CALlFORNIA

 

 

 

 

 

 

BY st Me|issaE DEFUTY

 

T_HE UNITED S'I`ATES FEDERAL DISTRICT -COUR_T
SO.UTHERN DISTRICT=OF CALIFORNIA

Civil Case No. '19CV0018 DMS AGS

 

COMPL_A'INT

TCPA 47 USC 227 c (s

TCPA 47 USC' §227§1);(1)(4\)
CIPA PC §637. and §6 2.7

May it` please the Co_urt, Plaintiff Anton_ Ewing (herein “`Plaintiff’ or
“Ewi-ng”)', for this complaint against Defendant DirecTV, LLC, a California
Limite.d Liability Company (herein “DirécTV”), and Defendant 84
Communications, LLC, a Texas Li'mited Liability Company (herein “S4”),

PLAINTIFF"S COMPLATNT FOR VIOLATIONS U_NDER TCPA - l

 

] 9'CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.Z Page 20f36

(collectively “Defendantsl”) alleges as folloWs:

I. INTRODUCTION
1. DirecTV has been sued more than 13 times in TCPA class actions. In one
pending TCPA lawsuit it states:

“Indeed, Defendant has a history of engaging in mass calling
campaigns without call recipients’ consent. For example, in 2005,
Defendant paid a $5.3 million penalty to the Federal Trade
Commission for paying telemarketing firms-to ca11 potential
customers listed on the national Do Not Call Registry. In 2009,
Defendant again agreed to pay $2.31 million to settle charges With the
Federal Trade Commission that it made more than 1 million calls to
its customers Who had placed themselves on a Do Not Call list.
DirecTV also has been sued approximately 13 times for violations of
the TCPA. Sirnply put, DirecTV is a scofilaw. lt has determined that
as long as violating the law is profitable, the occasional litigation and

fines are an acceptable cost of doing business.”

2. The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
alia, illegal telemarketing to Plaintifi’ s DNC registered cellular phone (With
AT&T) and home phone (With Spectrum When it Was Time Warner) through the

use of an ATDS is expressly alleged against Defendants DirecTV, LLC and

 

1 Throughout the Complaint the Word “Defendant” and “Defendants” is used and it is intended to mean and include
both defendant DirecTV and defendant S4 Comrnunications, acting together and conspiring together and each

controlling the acts of each other.

PLAINTIFF’S COM_PLAINT FOR VIOLATIONS UNDER TCPA - 2

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.S PageSofS€

Defendant S4 Communications, LLC, a Texas Limited Liability Company.

3. Plaintiff attempted to mediate this matter with DirecTV’s attorney, Kyle J.
Steinrnetz, Esq. The parties were all the way to a signed settlement agreement
when Steinmetz changed the terms and expected Plaintiff to just ignore a major
issue that was created thereby. Shame on Steinmetz. But for Steinmetz’s unethical
and deceitful practice of` law, this case could have and likely would have settled
prior to filing this litigation. The mediation lasted from November 19, 2018 to
January 3, 2019.

4. The CIPA cause of` action (PC §§§632, 637.2, 632.7) filed herein for illegal
recording of the telemarketing call to Plaintiff"s phone without disclosure of` the
recording is alleged against Def`endants DirecTV, LLC and Defendant S4
Communications, LLC, a Texas Limited Liability Company.

5. Nature of Action. Something is rotten in Texas, to Wit: DirecTV, LLC, and
84 Communications, LLC, working together and in concert, have been bombarding
Mr. Ewing, without his consent, with autodialed and prerecorded calls
(“robocalls”) as well as “live-transfer” calls using _an ATDS at defined by the 9th
Circuit in the Crunch case.. l\/lr. Ewing begged DirecTV and Defendant S4
Communications, LLC, a Texas Limited Liability Company to stop these illegal
calls, but since then, Def`endant DirecTV and its hired and controlled agents,

including but not limited to Defendant S4 Communications, LLC, a Texas Limited

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 3

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.4 Page40f36

Liability Company, have robocalled Plaintiff dozens more times. Mr. Ewing
brings this action under the Telephone Consumer Protection Act, 47 U.S.C. § 227
(“TCPA”), in hopes that an injunction and damages will encourage DirecTV and
Defendant S4 Communications, LLC, a Texas Limited Liability Company, to
change their ways.
6. Def`endant S4 Communications, LLC, a Texas Limited Liability Company
was previously sued in federal court for TCPA violations

II. PARTIES
7. Plaintiff Anton Ewing is a citizen of California who conducts business in
California, in this District.
8. Defendant DirecTV, LLC is a limited liability company organized under the
laws of the State of California with its principal place of business at 2260 E
IMPERIAL HWY, El Segundo CA 90245. DirecTV does business in this District
and throughout the United States.
9. S4 Communications, LLC is located in Texas and does business in this
District. S4 was hired by DirecTV to conduct its illegal telemarketing activities,
including repeated calling of Plaintiff even after being ordered to cease and desist
by Plaintiff. 84 is located lat 9702 BISSONNET ST___#225 0 Houston, TX 7703 6-

8000.

PLAlNTIFF’S COl\/[PLAINT FOR VIOLATIONS UNDER TCPA - 4

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.B PageBofS€

III. JURISDICTION AND VENUE

10. Jurisdiction. This Court has federal-question subject matter jurisdiction over
the Plaintiff" s TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This
Court has supplemental subject matter jurisdiction over the Plaintiffs’ claim arising
under California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§
17200 et seq., Civil Code §l770(a)(22)(A), and California lnvasion of Privacy
Act, Penal Code §637.2, §632.7 because those claims:

a. arises from the same nucleus of operative fact, i.e., Defendant’s

telemarketing robocalls to Plaintiff;
b. adds little complexity to the case; and
c. relies on the same nucleus of facts, so it’s unlikely to predominate

over the TCPA claims.

11. Personal Jurisdiction. T his Court has personal jurisdiction over DIRECTV
because a substantial part of the wrongful acts alleged in this Complaint were
committed in California. For example, DIRECTV made illegal telemarketing
robocalls to Mr. Ewing, while he was in California. DirecT\/' and S4 have also
subjected themselves to personal jurisdiction in Califomia because they are
running said criminal operation. It is a crime to violate 47 USC §501 by violating

47 USC §227(b). DirecTV and S4, through their LLC’s and agents, initiated the

PLAINTIFF’S COMPLAH~IT FOR VlOLATlONS UNDER TCPA - 5

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.€ Page 60f 36

primary telemarketing calls to Plaintiff and then sold, transferred and provided the
lead to DirecTV marketers and others in a knowingly illegal manner. California
Civil Code §1770(a)(22)(A) expressly prohibits the prerecorded messages that S4
and DirecTV and its agents sent to Plaintiff.

12. Plaintiff was called on his Spectrum home phone of 619-272-0515 by
DirecTV. Plaintiff was called twenty-nine times beginning on or about July, 2016,
from 845-768-1038 and 713-821-2502, numbers owned, used and controlled by
DirecTV and S4 and its agents, with a prerecorded message that stated “Hello, this
is Direct TV. . .” and then “Abraham” came on the line and introduced himself as
being with “Direcr TV2.” After many personal questions were asked and answered,
Abraham transferred the call to another DirecTV person.

13. Plaintiff received another robo call with a prerecorded message from
“DirecTV” and then Alexa came on the line on July 28, 2016.

14. The following is a partial list of some of the offending calls made by
Defendants:

Date Time lncoming Number

07/29/2016 12:01PM 713.929.0648 HOUSTON DT

07/29/2016 12:00PM _ 713.929.0615 HOUSTON DT

07/29/201610:11AM 713.821.2502 HOUSTON DT

 

2 This was a phonetic sounds but the agent was reference DirecTV.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 6

 

 

19CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.? Page 701c 36

07/28/2016 11:53PM 713.821.2502 HOUSTON NW
07/28/2016 1 1:52P1\/l 713.821.2502 HOUSTON NW
07/28/2016 10:49P1\/I 713.821.2502 HOUSTON NW
15. The persons at S4 are all expert telemarketing scammers and have provided

the following on their web page http://www.s4communications.com/:

Sean Collins, President & Managing Partner

Mr. Collins brings over 19 years of ca11 center/contact center experience to the S4
team. With a depth of clients and business verticals, his operational teams have
managed a wide breadth of programs Servicing large fortune 500 clients like AT&T,
Citibank, Chase, Allstate just to name a few. Recently Collins has had executive
roles with Start up call centers, managed a number of proj ects off shore and provided
consulting services to companies needing additional operations support Mr Collins
spent 16 years With West Teleservices and ChaseCom during which time he
managed operations of up to seven centers with a revenue stream in the hundreds of
millions Mr Collins brings a unique ability to provide support to companies wanting
to outsource functions in their company from outbound, inbound, and back office

provisioning.

Sam Mustapha, CIO & Managing Partner

Mr. Mustapha brings seventeen years of experience managing technology
infrastructure including software development, technical support, security, voice &
data network and project implementation Sam has thirteen years of experience in
operations and technology implementation Throughout his career, his primary focus
has been on employee development, process improvement and customer service.
Prior to joining S4 in 2008, he served as Senior Vice President at ChaseCom for
seven years and a Managing Director at Sony Entertainment for ten years. Mr.
Mustapha earned a Bachelors degree in General Business and Management

lnt`ormation System from University of l-louston in 1995.

PLAINTIFF’S COMPLAIN 1` FOR VIOLATIONS UNDER TCPA - 7

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.S PageSof 36

Erik Swenson, Chief Technology Officer

Mr. Swenson brings over 16 years of call center/contact center software development
and technical management experience to the 84 team. ln his prior role as co-founder
and Vice President R&D at Stratasof`t, lnc., Mr. Swenson spent 15 years designing,
developing, and implementing enterprise-class call center software technology. The
multi-award winning Stratasoft StrataDial platform chiefly designed and developed
by Mr. Swenson is currently in use by over 1500 call centers worldwide with tens of
thousands of installed seats, including Fortune 500 companies such as Bank of
America and global ca11 centers such as The Resource Group and e-Telecare, and of
course S4 Commum'cations, and has grossed direct product sales of over $100M
during the past 15 years. At S4, Mr. Swenson and his team focuses on creating
innovative solutions for customer programs while ensuring that the internal team has
what they need to run as efficiently and productively as possible. Mr. Swenson
attended the University of Houston before transferring to New York lnstitute of

Technology and holds a bachelor’s degree in Computer Science.

16. The executive staff at S4 have Ph.D’s in harassing millions of Americans
with robo-dialers.

17. "Where, as here, there is no applicable federal statute governing personal
jurisdiction, the district court applies the law of the state in which the district court
Sits." Yahoo! Inc. v. La Ligue Contre Le Racisme Et LHntisemitisme, 433 F.3d
1199, 1205 (9th Cir. 2006); Panavisz'on Intern., L.P. v. Toeppen, 141 F.3d 1316,
1320 (9th Cir. 1998).l "Because California's long-arm jurisdictional statute is
coextensive with federal due process requirements, the jurisdiction analyses under

state law and federal due process are the same." Yahoo!, 433 F.3d at 1205 (citing

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 8

 

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.Q Pagerf 36

Panavision, 141 F.3d at 1320). Due process requires that Defendants must have
minimum contacts with the forum such that the assertion of jurisdiction in that
forum "'does not offend traditional notions of fair play and substantial justice."'
Pebble Beach CO. v. Caddy, 453 F.3d 1151, 1155 (9th Cir. 2005) (quoting Int'l
Shoe Co. v. Washington, 326 U.S. 310, 315, 66 S. Ct. 154, 90 L. Ed. 95 (1945)).
18. There are two types of personal jurisdiction: general and specific. Daimler
AG v. Bauman, 134 S. Ct. 746, 754-55, 187 L. Ed. 2d 624 (2014). "For general
jurisdiction to exist over a nonresident defendant . . . , the defendant must engage
in 'continuous and systematic general business contacts,' that 'approximate physical
presence' in the forum state." Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
797, 801 (9th Cir. 2004) (quoting Helicopteros Nacionales de Colombia, S.A. v.
Hall, 466 U.S. 408, 416, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Bancro]i‘ &
Masters, Inc. -v. Augusta Nat'l, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)) (internal
citations omitted). To establish specific jurisdiction, Plaintiff must show: "(1) [t]he
non-resident defendant . . . purposefully direct[ed] [its] activities or consummate[d]
some transaction with the forum or resident thereof; or perform some act by which
[it] purposefully avail[ed] [itself] of the privilege of conducting activities in the
forum, thereby invoking the benefits and protections of its laws; (2) the claim must
be one which arises out of or relates to the defendant‘s forum-related activities; and

(3) the exercise of jurisdiction must comport with fair play and substantial justice,

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 9

 

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

 

 

Iase3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.lO Page 10 013

i.e. it must be reasonable." Id. at 802. At least two courts in the 9th have found
specific jurisdiction in circumstances similar to this case. One court found personal
jurisdiction where the out-of-state defendant sent numerous unsolicited fax
advertisements to a California-based plaintiff. Global Commc 'ns, Inc. v. Blue Jay,
Inc., No. C 08-4254 PJ'H, 2009 U.S. Dist. LEXIS 1616, 2009 WL 29905, at *2, 8-
10 (N.D. Cal. Jan. 5, 2009). Another court found personal jurisdiction where the
defendant operated a website that the California-plaintiff used, called and emailed
the plaintiff numerous times, and the plaintiffs claims arose out of those contacts.
Hez'dorn v. BDD Mktg. & Mfg. Co., LLC, No. C-l3-00229 JCS, 2013 U.S. Dist.
LEXIS 177166, 2013 WL 6571629, at *8 (N.D. Cal. Aug. 19, 2013). Drew v.
Lexington Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S. Dist.
LEXIS 52385, at *4-7 (N.D. Cal. Apr. 18, 2016)

19. M. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-
(2) because a substantial part of the events giving rise to the claims occurred in this
District and because Defendant DirecTV resides in, i.e., is subject to personal
jurisdiction in, this District. Moreover, DIRECTV is registered with the California
Secretary of State but does substantial business in this District. DIRECTV has
purposefully directed its activities to California and advertises that it does business

in California

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 10

 

19CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

`Iase3:19-cv-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.ll Page 110136

 

 

IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
20. In 1991 , Congress enacted the TCPA in response to a growing number of
consumer complaints regarding telemarketing
21. The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party)
using an automatic telephone dialing system or an artificial or prerecorded voice. ..
to any telephone number assigned to a cellular telephone service.” 47 U.S.C.
§227(b)( l )(A)(iii). l
22. The TCPA makes it unlawful “to initiate any telephone call to any
residential telephone line using an artificial or prerecorded voice to deliver a
message without the prior express consent of the called party, unless the call is
initiated for emergency purposes, is made solely pursuant to the collection of a
debt owed to or guaranteed by the United States, or is exempted by rule or order”
of the F ederal Communication Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).
23. The TCPA provides a private cause of action to persons who receive calls in
violation cf § 227(b). 47 U.S.C. § 227(b)(3).
24. The TCPA makes it unlawful to make telemarketing solicitations to
telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(0); 47
C.F.R. § 64.1200(0)(2).

25. The TCPA provides a private cause of action to persons who receive calls in

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 11

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

violation of § 227(c). 47 U.S.C. § 227(c)(5).
26. According to findings of the FCC, the agency vested by Congress with
authority to issue regulations implementing the TCPA, automated or prerecorded
telephone calls are a greater nuisance and invasion of privacy than live solicitation
calls and can be costly and inconvenient
27. The FCC also recognizes that “wireless customers are charged for incoming
calls whether they pay in advance or after the minutes are used.” In re Rules and
Regulations Implementing the Tel. Consumer Prot. Act of ] 991 , 18 FCC Rcd.
14014,14115 11165(2003).
28. The FCC requires “prior express written consen ” for all autodialed or
prerecorded telemarketing robocalls to wireless numbers and residential lines. ln
particular:
[A] consumer’s written consent to receive telemarketing robocalls
must be signed and be sufficient to show that the consumer: (1)
received clear and conspicuous disclosure of the consequences of
providing the requested consent, i.e. , that the consumer will receive
future calls that deliver prerecorded messages by or on behalf of a
specific seller; and (2) having received this information, agrees
unambiguously to receive such calls at a telephone number the
consumer designates. ln addition, the written agreement must be
obtained without requiring, directly or indirectly, that the agreement
be executed as a condition of purchasing any good or service. 114 the
Matter ofRules & Regulations Implementing the Tel. Consumer Prot.

Act0f199], 27 FCC Rcd. 1830, 1844 11 33 (2012) (footnote and
internal quotation marks omitted).

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 12

 

 

§ase3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.lZ Page 12 01316

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

base 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.13 Page 13 013

29. FCC regulations “generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” In the Matter
OfRules and Regulations Implememing the Tel. Consumer Prot. Act of 1991 , 10
FCC Rcd. 12391, 12397 1113 (1995).

30. The FCC confirmed this principle in 2013, when it explained that “a seller
... may be held vicariously liable under federal common law principles of agency
for violations of either section 227(b) or section 227(0) that are committed by
third-party telemarketers.” In the Matter ofthe .]oz'm‘ Petition Filed by Dish
Nen/vork, LLC, 28 FCC Rcd. 6574, 6574 11 1 (2013).

31. The 9th Circuit has defined an ATDS as follows: “we conclude that the
statutory definition of ATDS is not limited to devices with the capacity to call
numbers produced by a “random or sequential number generator,” but also
includes devices with the capacity to dial stored numbers automatically
Accordingly, we read § 227(a)(1) to provide that the term automatic telephone
dialing system means equipment which has the capacity_(l) to store numbers to
be called or (2) to produce numbers to be called, using a random or sequential
number generator_and to dial such numbers.”

32. Senator Fritz Hollings complained, “[c]omputerized calls are the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at

night; they force the sick and elderly out of bed; they bound us until we want to rip

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 13

 

 

 

19CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

base 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.14 Page 14 013

 

 

the telephone right out of the wall.” 137 Cong. Rec. Sl6,205 (daily ed. Nov. 7,
1991) (statement of Sen. Hollings). Recipients deemed that “automated telephone
calls that deliver an artificial or prerecorded voice message are more of a nuisance
and a greater invasion of privacy than calls placed by ‘live’ persons.” S. Rep. No.
102-178, at 4.

33. The plausibility standard ‘calls for enough fact to raise a reasonable
expectation that discovery will reveal evidence’ of the defendant‘s liability.”
Miyahira v. Vitacost._com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013) (quoting
Twombly, 550 U.S. at 556). The Federal Communications Commission (“FCC”)_
which has authority to implement the TCPA’s provisions, see 47 U.S.C. §
227(b)(2) -- has stated that a plaintiff, to establish a TCPA violation, “need only
show that [the Defendant] called a number assigned to a cellular telephone service
using an automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo
Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012). Because the Defendants
have violated multiple subsections of 47 U.S.C. §227, including but not limited to
47 U.S.C. §227(b)(1)(A) and §227(0), then Defendants, and each of them, have
committed the criminal violation of 47 U.S.C. §501.

34. “[P]rior express consent is an affirmative defense, not an element of the
claim,” meaning a plaintiff “need not plead that he did not give his prior express

consent.” Manj$'ed v. Bennett Law, PLLC, No. 12_CV-61548, 2012 WL 6102071,

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 14

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

§ase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.15 Page 15 01315

 

 

at *2 (S.D. Fla. Dec. 7, 2012). Rather, “[t]he only thing [a] [p]laintiff must plead
to establish a violation of the TCPA is that the [d]efendants left voicemail
messages at a number assigned to a cellular telephone service using an automatic
dialing system or an artificial or pre-recorded voice.” Id. (denying motion to
dismiss for failure to state a claim where the plaintiff alleged “that [the]
[d]efendants used an Automatic Telephone Dialing System or an artificial or pre-
recorded voice to place the telephone calls to [the] [p]laintiff"s cellular phone.”).
35. Plaintiff Ewing alleges that Defendants DirecTV and S4 placed repeated
automated telephone calls to Plaintiff Ewing’s cell phone (619-719-9640) and
home phone (619-798-2016 and 619-272-0515)3 from their phones and that the
calls exhibited signs of being made with an-Automated Telephone Dialing System,
including repeated telemarketing calls to Plaintiff Ewing within a period of time in
July 2016 and the presence of a pause or click (which is proven by the recording),
which is commonly associated with an Automated Telephone Dialing System
(ATDS). Those allegations are true and are sufficient to establish the elements of a
TCPA claim.

36. “l-lalf of all mobile calls are expected to be spam robocalls in 2019,

according to call protection company First Orion, which analyzed data from 50

 

3 Plaintiff was forced to cancel 619-272-0515 because it was getting so many harassing telemarketing calls. The
new number is that one ending in 2016. Warning to anyone out there that calls this number to sell something, you

will be sued.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 15

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

_

 

' ase 3:19-cV-00018-DI\/|S-AGS Document 1 Filed 01/04/19 Page|D.16 Page 16 013

 

CD'

billion calls over the last 18 months lt found the percentage of spam phone calls
has jumped from 3.7% of total calls in 2017 to 29.2% in 2018 -- and it predicts
that number will hit 44.6% by early 2019, and it will keep rising until half of` all
calls are spam by the year’s end.” https://www.marketwatch.com/story/heres-why-
youre-getting-so-many-spam-phone-calls-2018-10-12

37. Defendant DlRECTV’s telemarketing agent, Alex_a (working for S4 at the
time), also admitted on the call that 84 used an ATDS to initiate the dialing of the
calls to Plaintiff Ewing.

38. ln the alternative, fictitious ABC, lnc (a Doe Defendant to be named after
discovery reveals the same) that was hired by DIRECTV and S4 to knowingly and
intentionally make robo-dialed calls to Plaintiff Ewing with a pre-recorded voice
message that was used for telemarketing purposes between June 30, 2016 and
December 31, 2018. ABC, lnc has subsequently made illegal telemarketing calls
to Ewing and discovery may very well lead to adding ABC, lnc as a defendant
herein.

39. California Civil Code section 1770(a)(22)(A) prohibits prerecorded
telemarketing messages without advance written consent and Plaintiff provided no
such consent

40. As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA

case regarding calls to a non-debtor similar to this one:

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 16

 

19CV

 

 

10

ll

12

13

14

16

17

18

19

20

21

22

23

24

25

 

Ilase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.l? Page 17 013

The Telephone Consumer Protection Act...is well known for

its provisions limiting junk-fax transmissions A less-litigated

part of the Act curtails the use of automated dialers and

prerecorded messages to cell phones, whose subscribers often

are billed by the minute as soon as the ca11 is answered--and

routing a ca11 to voicemail counts as answering the call. An

automated call to a landline phone can be an annoyance; an

automated call to a cell phone adds expense to annoyance.

Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 63 7, 638 (7”’ Cir. 2012)
41. As the Court unanimously held in Haines v. Kerner, 404 U.S. 519 (1972), a
pro se complaint, "however inartfully pleaded," must be held to "less stringent
standards than formal pleadings drafted by lawyers" and can only be dismissed for
failure to state a claim if it appears '"beyond doubt that the plaintiff can prove no
set of facts in support of his claim which would entitle him to relief."' ld., at 520-
521, quoting Conley v. Gz`bson, 355 U.S. 41, 45-46 (1957).” Estelle v.
Gamb`le (1976) 429 U.S. 97, 106 [97 S.Ct. 285, 292, 50 L.Ed.2d 251, 261].

V. STANDING

42. The court must evaluate lack of statutory standing under the Rule 12(b)(6)
standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
because Plaintiff is proceeding pro se, his complaint “must be held to less stringent
standards than formal pleadings drafted by lawyers” and must be “liberally
construed.” Erl`ckson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
standard reviewing pro se complaints post-Twombly). The Ninth Circuit has

concluded that the court's treatment of pro se filings after Twombly and Iqbal

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 17

 

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

jase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.18 Page 18 013

 

 

CD

remain the same and pro se pleadings must continue to be liberally construed
Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulz'ck,
612 F.3d 636, 640-42 (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458,
461-62 (5th Cir. 2010); Harrz`s v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting
that even following Twombly and Iqbczl, “we remain obligated to construe a pro se
complaint liberally”).

43. Standing is proper under Article 111 of the Constitution of the United States
of America because Plaintiff’s claims state:

A. A valid injury in fact;

B. which is traceable to the conduct of Defendants;

C. and is likely to be redressed by a favorable judicial decision. See,
Spokeo, Inc. v. Robins, 578 U.S.__(2016) at 6, and Lujan v. Defenders
of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
three prongs above.

The “Injury in Fact” Prong.

44. Plaintiff's injury in fact, must be both “concrete” and “particularized” in
order to satisfy the requirements of Article Ill of` the Constitution, as laid out in
Spokeo (Id.). F or an injury to be “concrete,” it must be a de facto injury, meaning

that it actually exists ln the present case, Plaintiff was called on his cellular phone

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 18

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

_

'Iase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.lQ Page 19 013

03

at least four (5) times by Defendants In fact, Plaintiff expressly informed
Defendants to cease and desist from all future telemarketing on the very first call.
Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in
multiple ways Soppet v. Enhanced Recovery CO., LLC, 679 F.3d 637, 638 (7th Cir.
2012). Defendant’s invasion of Plaintiff’s right to privacy is further exacerbated by
the fact that Plaintiff"s phone number, at all times relevant to this litigation, was on
the National Do-Not-Call Registry ( hereinafter, “DNC Registry”). As well,
Plaintiff had no prior business relationship with Defendants prior to receiving the
seriously harassing and annoying calls by DirecTV and by S4. All of Plaintiff"s
injuries are concrete and de facto. For an injury to be “particularized” means that
the injury must “affect the plaintiff in a personal and individual way.” Spokeo, Inc.
v. Robins, 135 S.Ct. 1540, 578 U.S. mgw(2016) at 14. ln the instant case, it was
Plaintiffs phone that was called and it was Plaintiff who answered the calls. lt
was Plaintiff’ s personal privacy and peace that was invaded by Defendant’s
persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
having no prior business relationship with Defendants and Plaintiff’s attempt to .
avoid the damage by registering his number on the DNC Registry. Additionally,
Plaintiff Ewing has a clear warning on each and every page of his web domain that
warns offenders that if you call, you will be sued. ln fact, Ewing had to remove his

own phone number from his web page several years ago (please go ahead and

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 19

 

 

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

lase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.ZO Page 20 013

verify this on the waybackmachine4) due the incessant, annoying and harassing
calls by scam telemarketers like these defendants l\/loreover, a simple Google
search of Ewing’s phone number will yield page after page of warnings that
threaten a civil suit if you call. And, Ewing has sent out hundreds of emails to
TCPA defense attorneys nationwide warning them that if their clients call Ewing’s
phone, they will be sued. Finally, Plaintiff is responsible to pay the bill on his
cellular phone, and to pay the bill for the electric utility company kilowatt-hour
power usage to recharge it. All of these injuries are particularized and specific to
Plaintiff and will be the same injuries suffered by Plaintiff.

The “Traceable to the Conduct of Defendants” Prong

45. The second prong required to establish standing at the pleadings phase is
that Plaintiff must allege facts to show that their injury is traceable to the conduct
of Defendants ln the instant case, this prong is met by the fact that the calls to
Plaintiff"s cellular phone and horne phone (1and line) were placed either by
Defendants directly, or by Defendants’ agent at the express direction and control of
Defendants See Jones v. Royal Admin. Servs., 866 F.3d ]] 00 (9th Cir. 201 7) ten
factor test from the 9th Circuit and Civi'l code §2307.

The “Injury is Likely to be Redressed by a Favorable J udicial Opinion”

Prong

 

4 Exact copy of web page in 2015:
https://web.archive.org/web/2015 1 1090457 l 2/http:/,"Www.antonewing.com:80/contact

PLAlNTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 20

 

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

§ase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.21 Page 21013

46. The third prong to establish standing at the pleadings phase requires Plaintiff
to allege facts to show that the injury is likely to be redressed by a favorable
judicial opinion. ln the present case, Plaintiff’s Prayers for Relief includes a
request for damages for each call made by Defendants, as authorized by statute in
47 U.S.C. § 227. The statutory damages were set by Congress and specifically
redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff s
Prayers for Relief request injunctive relief to restrain Defendants from the alleged
abusive practices in the future. The award of monetary damages and the order for
injunctive relief redress the injuries of the past and prevent further injury in the
hiture. Because all standing requirements of Article lll of the U.S. Constitution
have been met, as laid out in Spokeo, Inc. v. Robz'ns, 578 U.S. _ (2016), Plaintiff
has standing to sue Defendants on the stated claims

47. “. . . [C]ourts in the Ninth Circuit have held that "allegations of nuisance and
invasions of privacy in TCPA actions are concrete" injuries that establish standing
See Mbazomo v. EToumndtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). ln Mbazamo, the court
held that a violation of the TCPA represents a concrete injury because "[t]he
history of sustaining claims against both unwelcome intrusion into a plaintiffs
seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]

traditionally been regarded as providing a basis for a lawsuit.'" Ml)azomo, 2016

PLAINTIFF’ S COMPLAINT FOR VIOLATIONS UNDER TCPA - 21

 

 

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

lase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.22 Page 22 013

 

 

07

U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
1549-50). The court declined to follow Romero, explaining that Romero
"improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) . . . . A
plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXlS 175224, at *7-8.

48. “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetica .”’ Spokeo. at 1548 (quoting
Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
distinct from particularization Id. An injury is “particularized” if it affects “the
plaintiff in a personal and individual way.” Id. ln addition, for an injury to be
“concrete”, it must be “de facto,” meaning that it is “real” and not “abstract.” Id.
However, an injury need not be “tangible” in order to be “concrete,” and intangible
injuries may constitute injury in fact. Id. at 1549. ln order to determine whether an
intangible harm constitutes injury in fact, Spokeo provided two factors to be
considered: “history and the judgment of Congress.” Id. at 1549. Specifically, “( 1)
whether the statutory violation bears a ‘close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit in English or

American courts,’ and (2) congressional judgment in establishing the statutory

PLAlNTlFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 22

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

right, including whether the statutory right is substantive or procedural.” Matera v.
Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
Spokeo also held that “the violation of a procedural right granted by statute can be
sufficient in some circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at
1549. ln such a case, a plaintiff “need not allege any additional harm beyond the
one [the legislature] has identified.” Id.

49. The TCPA provides a private right of action for violations of § 227(b) and
the associated regulations 47 U.S.C. § 227(b)(3). Subsection (b) prohibits calls
(other than for an emergency) to a telephone number assigned to a cellphone by
way of an automatic telephone dialing system ("ATDS") Without the prior express
consent of the called party. 47 U.S.C. § 227(b)(1)(A)(iii). ln the Ninth Circuit, a
plaintiff must show: (1) "the defendant called a cellular telephone number; (2)
"using an automatic telephone dialing system; (3) without the recipient's prior
express consent." Meyer v. Porrfolz'o Recovery Assocs., LLC, 707 F.3d 103 6, 1043
(9th Cir. 2012). A plaintiff must also be a "called party" within the definition of
the TCPA. Charkchyan v. EZ Capital, No. 2:14-cv-03564-ODW (ASX), 2015 U.S.
Dist. LEXlS 76560, 2015 WL 3660315, at *3 (C.D.-Cal. June 11, 2015)

50. First, a text message and a prerecorded robotic voice message ca11 are both a
"call" for purposes of the TCPA. Satterfield v. Sz`morz & Schuster, Inc., 569 F.3d

946, 952-54 (9th Cir. 2009). Plaintiff supports these allegations with activity logs

PLAlNTlFF’S COMPLAINT FOR VIOLATI()NS UNDER TCPA - 23

 

lase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.23 Page 23 0136

 

19CV

 

10
11
12
13
` 14
15
16
17
1a
19
20
21
22
23
24

25

 

from July 2016 to December 2018 documenting the calls (see above). This element
is satisfied

51. Second, Plaintiff adequately pleads use of an automatic telephone dialing
system ("ATDS"). The TCPA defines ATDS to mean "equipment which has the
capacity _ (A) to store or produce telephone numbers to be called, using a random
or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §
227(a)(1). The focus of the inquiry is on the equipment's capacity to perform this
function. See Satterfielal, 569 F.3d at 951. "Accordingly, a system need not
actually store, produce, or call randomly or sequentially generated telephone
numbers, it need only have the capacity to do it." Ial Defendants called with a
prerecorded message, which, by definition requires an auto-dialer that operates
without human intervention

52. "ln proving a defendant‘s use of [an] ATDS under the TCPA, courts have
recognized the difficulty a plaintiff faces in knowing the type of calling system the
defendant used without the benefit of discovery." Charkchyan, 2015 U.S. Dist.
LEXIS 76560, 2015 WL 3660315 at *3. For example, in Charkchyan, the
plaintiffs allegations supported the use of an ATDS. Id. ln that case, the plaintiff
described the messages received "as being forrnatted in SMS short code, '670-76,"'
and as being impersonally scripted. Id. This was enough to establish the defendant

used an ATDS. Id. Similarly, in Kramer v. Aatobytel, the plaintiff alleged

PLAlNTlFF’ S COMPLAINT FOR VlOLATlONS UNDER TCPA - 24

Zase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.24 Page 24 0136

 

 

19CV

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

tlase 3:19-cv-00013-Dl\/ls-AGS Documenrl Filed 01/04/19 PagelD.zs Page 25 01 se

 

 

sufficient facts to support a reasonable inference that the defendants used an
ATDS: "[The plaintiff] described the messages from SMS short code 77893, a
code registered to [a defendant]. The messages were advertisements written in an
impersonal manner. [And,] [the plaintiff] had no other reason to be in contact with
the Defendants." 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010). ln contrast, the
plaintiff in Williams v. T-Mobile USA, Inc. failed to plead more than "legal
conclusions couched in fact" when asserting the "barrage of calls and . . .
frequency and pattern of the calls provide[d] the necessary factual support." No.
15-cv-3384-JSW, 2015 U.S. Dist. LEXlS 140077, 2015 WL 5962270, at *2-3
(N.D. Cal. Oct. 14, 2015). See also Daniels v. ComUnily Lending, Inc., No.
13cv488-WQH-JMA, 2014 U.S. Dist. LEXIS 1606, 2014 WL 51275, at *5 (S.D.
Cal. Jan. 6, 2014) (ATDS use not plausible because the allegations indicated the
defendants directed calls specifically towards the plaintiff).

53. Here, Plaintiff alleges that Defendant DirecTV and S4 contacted him using a
"telephone dialing system." This is insufficient standing alone, but as in
Charkchyan and Kramer, Plaintiff alleges sufficient additional facts First, each of
the calls are available to the Court as audio recordings of the robotic voice message
that initiated the calls Second, the calls are impersonal advertisements they do not
address Plaintiff personally and they advertise Defendant’s product. Third, Plaintiff

declares that he has never heard of Defendants, visited any location operated by

PLAlNTlFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 25

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Ilase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.26 Page 26 0136

Defendants prior to the harassing and annoying calls, nor provided his cellular
telephone numbers to Defendants or consented to receive calls from Defendants
Plaintiff also has had no prior business relationship with Defendants Plaintiffs had
no reason to be in contact with Defendants nor have they ever purchased any kind
of product or service. Plaintiffs allegations are sufficient to establish that
Defendants used ATDS in sending their prerecorded solicitation messages

54. Third, Plaintiff adequately pleads that the conduct was without his prior
express consent "Prior express consent" under the TCPA is "consent that is clearly
and unmistakably stated." Satterfield, 569 F.3d at 955; Charkchyan, 2015 U.S.
Dist. LEXlS 76560, 2015 WL 3660315 at *3. Moreover, "[t]he Federal
Comrnunications Commission ('FCC'), tasked with instituting implementing
regulations for the TCPA, added an express written consent requirement in the case
of messages that 'include[] or introduce[] an advertisement or constitute[]
telemarketing"' Meyer v. Bebe Stores, Inc., No. 14-cv-00267-YGR, 2015 U.S.
Dist. LEXlS 12060, 2015 WL 431148, at *3 (N.D. Cal. Feb. 2, 2015) (citing 47
C.F.R. § 64.1200(a)(2)). An "advertisement" includes "any material advertising
the commercial availability or quality of any property, goods, or services." 47
C.F.R. § 64.1200(1)(1). "Telemarketing" means the initiation of a telephone ca11 or
message for the purpose of encouraging the purchase or rental of, or investment in,

property, goods, or services, which is transmitted to any person." Id. §

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 26

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

 

 

§ase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.27 Page 27 013

64.1200(1`)(12). Establishing prior express consent of the called party "is an
affirmative defense for which the defendant bears the burden of proof."
Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.

55. ln Charkchyan, the plaintiff did not give prior express consent Id. There, the
plaintiff claimed: "(1) he [was] the current subscriber to the cellular telephone at
issue; (2) he [had] never heard of [the defendant]; (3) he [had] never visited any
location operated by [the defendant]; and (4) he [had] never provided his cellular
number to [the defendant], nor consented to receiving calls from [the

defendant].“ Id. Where the defendant failed to provide any conflicting evidence,
this was sufficient Id.

56. Similarly, in Plaintiffs case, the allegations establish that he did not give
prior express consent He declared that he was “the regular user and subscriber to
the cellular telephone number at issue." He also declared that he has "never heard
of [Defendants], visited any location operated by [Defendants], provided [his]
cellular telephone number to [Defendants,] or consented to receive text messages
from [Defendants]." As in Charkchyan, these allegations are sufficient to support
Plaintiff s claims that he did not give prior express consent authorizing Defendants
to send the prerecorded messages Furthermore, the calls promote the sender's

illegal Medicare insurance relief business and fall within the FCC's definition of an

PLAINTIFF’S COMPLAUT FOR VIOLATIONS UNDER TCPA - 27

 

19CV

 

10
11
12
13
14
15
16
17
n 18
19
20
21
22
23
24

25

A

t

 

 

OT

ase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.28 Page 28 013

advertisement and/or telemarketing Thus, express written consent was required,
and there is no evidence of such. This element is consequently satisfied.
57. Fourth, Plaintiff sufficiently pleads that he was the "called party." To have
standing under the TCPA, a plaintiff must be the "called party." See Charkchyan,
2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3, *4; 47 U.S.C. §
227(b)(1)(A). A telephone service subscriber is the "called party" within the
meaning of the TCPA. Charkchyan, 2015 U.S. Dist. LEXIS 765 60, 2015 WL
3660315 at *3; Gutierrez v. Barclays Group, No. 100v1012 DMS (BGS), 2011
U.S. Dist. LEXlS 12546, 2011 WL 579238, at *4 (S.D. Cal. Feb. 9, 2011). Here,
Plaintiff declares that he was “the regular user and subscriber to the cellular phone
number" that received the calls and messages Plaintiff is therefore the "called
party." See Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
Drew v. Defendants Consumer Advocacy, LLC, No. l6-cv-00200-LB, 2016 U.S.
Dist. LExrs 52335, ar *11-16 (N.D. `Cal. Apr. 1s, 2016).

VI. FACTUAL ALLEGATIONS
A. DirecTV, LLC
58. One of DlRECTV’s strategies for marketing its services is placing
telemarketing robocalls to those who have not consented to receive such

solicitations including Plaintiff.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 28

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

59. DIRECTV uses equipment that has the capacity to store or produce random
or sequential telephone numbers to be called and that includes autodialers and
predictive dialers (each an “automatic telephone dialing system” or “ATDS”).

60. A third party sold leads to DIRECTV and S4 is the marketing agent for
DirecTV. S4 knowingly advertises through DIRECTV. Each Defendant knows of
and in aware of each of the other Defendant’s duties, responsibilities and function
within the telemarketing operation. Each Defendant is a co-conspirator with each
other Defendant in this matter. They all know each other, they all talk to
eachother. They have all designed, planned and orchestrated the telemarketing
scheme and scam together.

B. Plaintiff

61. Plaintiff Anton Ewing is, and at all times mentioned herein was, a “person”
as defined by 47 U.S.C. § 153(39).

C. Telephone numbers 619-719-9640 and 619-987-2016

62. A phone number beginning 619-719-9640 is registered to Mr. Ewing

63. 619-719-9640 and 619-798-2016 are on the National Do Not Call Registry.
64. l\/lr. Ewing answers calls made to 619-719-9640.

65. 1\/lr. Ewing pays the phone bills for 619-719-9640.

66. 619-272-0515 was paid for by Mr. Ewing and it is on the National Do Not

Call Registry.

PLAlNTlFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 29

 

Zase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.29 Page 29 0136

 

19CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

F. DIRECTV’s Illegal Telemarketing Robocalls to Plaintiff

67. On November 17, 2018, a ca11 to 619-719-9640, which is Mr. Ewing’s
cellular telephone, caused his cell phone to ring. Mr. Ewing picked up. The person
on the other end wasn’t anyone Mr. Ewing knew. ln fact, it wasn’t a person at all;
it was a prerecorded voice. The voice advertised home TV service from
DlRECTV.

68. Plaintiff has never heard of S4 and had not given them permission to call
him, let alone with a telemarketing robocall. Mr. Ewing was surprised and
frustrated to be interrupted by a prerecorded solicitation to a phone number that
had long been on the National Do No Call Registry. Previously, in November of
2018, a call to 619-719-9640 caused Mr. Ewing’s cell phone to ring again. Again
it was a prerecorded voice, again advertising TV service, again from DlRECTV’s
telemarketing call center.

69. lt didn’t stop there. DIRECTVplaced at least 28 telemarketing robocalls 1‘0
Mr. Ewing Calls in 2018 often came from blocked lines The agent on the phone
said he was with DlRECTV and that he had agents on staff. The agents said their
names were Alexa and Abraham on the calls

70. Most of these robocalls used a prerecorded or artificial voice, while the rest

were marked by an unnatural click or pause at the beginning_signaling to l\/lr.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 30

 

Zase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.30 Page 30 0136

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1_1_

 

 

_CD'

ase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.31 Page 31013

Ewing that the call was placed by an ATDS rather than manually dialed by a
person.

71. More than a dozen of DlRECTV’s telemarketing robocalls were made to
Mr. Ewing while he was in California, in this District

72. More than a dozen of DlRECTV’s telemarketing robocalls were made to
Mr. Ewing after DIRECTV knew of his desire to never been solicited via
telemarketing calls, which is publicly known in this District

73. l\/lr. Ewing repeatedly asked DIRECTV to stop calling

74. Due to the massive volume ofrobocalls made by Defendant DIRECTV to
him, Plaintiffs’ investigation into the calls and their illegal features (e.g.,
prerecorded voices and placement by an ATDS, as manifested by beginning with

an unnatural click or pause) is ongoing
VII. FIRST CLAIM FOR RELIEF
(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

75. Plaintiffs reallege and incorporate by reference each and every allegation set
forth in the preceding paragraphs

76. The foregoing acts and omissions of DIRECTV and/or its affiliates or agents
constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making
non-emergency telemarketing robocalls to the cellular telephone numbers of

Plaintiffs without prior express written consent

'PLAlNTlFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 31

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Iiase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.32 Page 32 0136

77. Each named defendant in this matter is vicariously liable for the acts and
actions of each of the other named defendants under the Gomez case from the US
Supreme Court handed down on January 20, 2016.

78. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3)(B).

79. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).

80. Plaintiff also seek a permanent injunction prohibiting DlRECTV and its
affiliates and agents horn making non-emergency telemarketing robocalls to
cellular telephone numbers without prior express written consent of the called

_ Party-

VIII. SECOND CLAIM FOR RELIEF

(Non-Emergency Robocalls to Residential Telephones, 47 U.S.C. § 227(b)(1)(B))

81. l\/lr. Ewing realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs

82. The foregoing acts and omissions of DIRECTV and/or its affiliates or agents
constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(B), by making
non-emergency prerecorded telemarketing calls to the residential telephone 619-

987-2016 number of Mr. Ewing without prior express written consent

PLAlNTIFF’S COMPLAlNT FOR VIOLATIONS UNDER TCPA - 32

 

 

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ttase 3:19-cv-00013-Dl\/ls-AGS Documenrl Filed 01/04/19 PagelD.ss Page 33 0136

83. Mr. Ewing is entitled to an award of at least $500 in damages for each such
violation 47 U.S.C. § 227(b)(3)(B).
84. Mr. Ewing is entitled to an award of up to $1,5 00 in damages for each such
knowing or willful violation 47 U.S.C. § 227(b)(3).
85. Mr. Ewing also seeks a permanent injunction prohibiting DlRECTV, and its
affiliates and agents from making non-emergency prerecorded telemarketing calls
to residential telephone numbers without prior express written consent of the called
party.

IX. THIRD CLAIM FOR RELIEF

(Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))

86. Plaintiffs reallege and incorporate by reference each and every allegation set
forth in the preceding paragraphs

87. The foregoing acts and omissions of DIRECTV and/or its affiliates or agents
constitute multiple violations of the TCPA, 47 U.S.C. § 227(0), by making
telemarketing solicitations to residential and wireless telephone numbers listed on
the Federal Government’s National Do Not Call Registry. 47 C.F.R.
§64.1200(c)(2).

88. Plaintiff is entitled to an award of at least 8500 in damages for each such

violation 47 U.S.C. § 227(c)(5)(B).

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 33

 

 

 

19CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

flase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.34 Page 34 013

89. l Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation 47 U.S.C. § 227(c)(5).
90. Plaintiff also seeks a permanent injunction prohibiting DIRECTV and its
affiliates and agents from making telemarketing solicitations to residential and
wireless telephone numbers listed on the F ederal Government’s National Do Not
Call Registry.
XI. PRAYER FOR RELIEF
WHEREFOR_E, Plaintiff prays for judgment against all Defendants, jointly and
severally, as follows:
A. Leave to amend this Complaint to conform to the evidence presented at trial;
B. A declaration that actions complained of herein by DlRECTVand S4 violate
the TCPA, CIPA and the UCL;
C. An order enjoining S4 and DIRECTV and its affiliates and agents from
engaging in the unlawliil conduct set forth herein, including violation of
47 USC §501;
D. An award to Plaintiff of damages as allowed by law under the TCPA, and
not limited to the calls listed in the preliminary table above;
E. For statutory damages in the amount of $5,000 per violation pursuant to
California Penal Code §637.2(a)(1)or, if greater, three times actual

damages as provided in California Penal Code §637.2(a)(2);

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 34

 

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

llase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.35 Page 35 013

F. 8500 plus threefold damages for intentional or willful violation of the Do-
Not-Call Registry for each and every ca11;

G. For punitive damages in an amount to be determined with exactness at trial
herein;

H. F or a preliminary and permanent injunction to restrain further violations of
the ClPA, pursuant to California Penal Code §637.2(b);

l. For the payment of reasonable attorneys’ fees and costs of suit incurred
herein under all applicable statutes and rules including under Cal. Civ.
Proc. Code §1021.5 for attorneys that have been or will be hired;

J. F or an injunction prohibiting all Defendants from ever contacting Plaintiff
ever again in any manner whatsoever, including spam texting,
robodialing, and spain emailing;

K. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
DNC registered number;

L. $1,500 for each violation of 47 CFR §64.1601(3) caller lD spoofing;

M. $1,500 for each violation of 47 CFR §64.1200(d)(1) failure to provide copy
of written do not ca11 policy;

N. $l,500 for each violation of 47 CFR §64. 1200(b)(1) failure to state name of

business at beginning of call;

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 35

 

 

 

19CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

 

flase 3:19-cV-00018-DI\/|S-AGS Documentl Filed 01/04/19 Page|D.36 Page 36 013

O. $1,500 for each violation of 47 USC §227(b)(1)(A)(iii) willful or knowing
call to cellular phone;
P. $1,500 for each violation of 47 USC §227(b)(1) for using an ATDS;
Q. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
number on the DNC registry; and
R. F or any other relief that the Court deems just and proper.
XI. DEMAND FOR JURY

Plaintiff demands a trial by jury for all issues so triable.

  

Dated: January 4, 2019

PLAlNTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA - 36

 

 

19CV

 

